Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,915,115 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following:
The instantly examined application and the patent claims are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the wordings are different in the limitations, the limitations carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  
The reference claims and the examined application claims include the following common features: “storing a blockchain, wherein the blockchain comprises a distributed database including a plurality of data records associated with updates to a map; receiving a map update to the map; validating the map update based by evaluating the map update using one or more proof; responsive to a successful validation of the map update over one or more proof, updating the blockchain to include a data record that updates the map based on the map update; and electronically transmitting the data record to at least one node associated with the blockchain.”
The difference is that the reference claims further require “each data record being associated with an update to a global map; the blockchain comprises data for maintaining the global map of a predetermined geographic area; receiving a message associated with the map update, wherein the message comprises information pertaining to a map update for a particular route; evaluating a consensus with respect to the map update, wherein the evaluating comprises selecting and performing at least one of a plurality of proofs for the map update; updating the blockchain to include a generated data record to update the global map.”
The examined claims are similar to the reference claims except for those mentioned herein above.  The examined claims are only missing the features that are further required in the reference claims will be considered obvious over that reference claims.
It would have been obvious to modify the method for updating map data using a blockchain as required in the reference claims to achieve the computer-implement method of the examined claims.



Examiner’s Comments Regarding the cited References
The U.S. patent application publication No. US 2019/0279247 A1 (Finken reference) disclosed systems and methods for incentivizing collection of map data.  Finken disclosed “a navigation system that is configured to collect observation data for a new feature on a roadway; generating, based on the observation data, an observation data package; querying a blockchain network for a data entry; generating a data entry when no existing data entry is found on the blockchain network; and transmitting the new data entries to a plurality of nodes of the blockchain network.”  Finken is not disclosing or suggesting the features of “receiving a map update to the map; validating the map update based at least on evaluating the map update using one or more proof; responsive to a successful validation of the map update over one or more proof, updating the blockchain to include a data record that updates the map based on the map update; and electronically transmitting the data record to at least one node associated with the blockchain.”
The U.S. patent application publication No. US 2018/0359089 A1 (Innes reference) disclosed a computer system and an associated method of storing a distributed blockchain database, wherein said computer system and the associated method is configured to store, in a distributed blockchain database, data representing a primary head node for a first subscriber to a social media history map service, and data including a follower head node which is linked to the primary head node, for a second subscriber.  The computer system is further configured to receive data representing a first online transaction for the second subscriber, receiving a request to generate a trend report for the first and second subscribers to the social media history map service.  Innes is simply not disclosing or even suggesting the features of “receiving a map update to the map; validating the map update based at least on evaluating the map update using one or more proof; responsive to a successful validation of the map update over one or more proof, updating the blockchain to include a data record that updates the map based on the map update; and electronically transmitting the data record to at least one node associated with the blockchain.”
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667